ORIG!$\IAI
                            llntlse @nfteU $rtafts @ourt of fr[ersl @lsfms
                                                                                               No.     14-639C

                                                                              (Filed: January 12, 2015)
                                                                                                                    FILED
                                                                         (NOT TO BE PUBLISHED)
                                                                                                                  JAN   | 2 20t5
* * * t' * * * *            *,1.   * * * * * * * * * *'1. * *,t * *,t'*       :i   :1.   **   :*   *
                                                                                                                  U.S. COURT OF
                                                                                                                 FEDERAL CTAIMS
onxNts wATKrNs,
                                                    Plaintiff,



UNITED STATES,

                                                    Defendant.

{,   *   :t   *,t   :+,i   ***     +   * * * +,t | +,1 * *   :}   1.'l * * * * * * * * * +



                      Dennis Watkins, pro se, Elmira, New York.

        Robert C. Bigler, Trial Attomey, Commercial Litigation Branch, Civil Division, United
States Department of Justice, Washington, D.C., for defendant. With him on the briefs were
Joyce R. Branda, Acting Assistant Attomey General, Civil Division, Robert E. Kirschman, Jr.,
Director, and Kirk T. Manhardt, Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washington, D.C.

                                                                               OPINION AND ORDER

LETTOW, Judge.

      Plaintifi Dennis Watkins, alleges wrongful imprisonmenl by the State of New York
("New York"). See Compl. at l, 3.' Pending before the court is the govemment's motion to

        'ln his complaint, Mr. Watkins named six additional plaintiffs, viz.,Taiwan Lomack,
Jamal Mungro, Argenis Collabo, Denver A. McDowell, Jason Ramos, and Caleb Springer. See
Compl. at 3. Mr. Watkins claims that he has authorization from these individuals to represent
them in this action. Compl. at 4. Nonetheless, Mr. Watkins is not permitted to represent the
other named persons. Because Mr. Watkins is not an aftomey, he may only represent himself or
members of his immediate family. See Rule 83.1(aX3) of the Rules of the Court of Federal
Claims ("RCFC") ("An individual who is not an attomey may represent oneself or a member of
one's immediate family, but may not represent a corporation, an entity, or any other person in
any proceeding before this court."). Therefore, the six named individuals that Mr. Watkins
identifies are not Darties to this action.
dismiss for lack of subject matter judsdiction pursuant to RCFC 12(bX1). See Dei's Mot. to
Dismiss for Lack of Subject Matter Jurisdiction ("Def.'s Mot.") at l, ECF No. 6. Also pending
before the court is Mr. Watkins's motion to schedule a preliminary hearing. See Pl.'s Mot. for
Prelim. Hr'g ("P1.'s Mot."), ECF No. 8.

                                         BACKGROUND

        Mr. Watkins is cunently serving a five-year sentence at the Attica Correctional Facility in
Attica, New York. See Pl.'s Mot. at 1. He alleges that "New York State court officers" posed as
government officials, and "various courts ofNew York State" used "forceful actions to establish
personal, territorial, and subject matter jurisdiction" by compelling him and the other persons
named in the complaint to "sign [their] names [and] state [their] names and addresses against
[their] will." Compl. at 1,2. He avers that the actions against him and the other named
individuals are commercial rather than criminal in nature, and maintains that the signatures and
statements of the individuals were extracted "under duress, threats, [and] coercion." Compl. at 2.

        In terms of relief, Mr. Watkins demands the release of himself and the other six named
individuals and $630 million dollars for their "time, trouble, [and] m-ental anguish," including
any indirect injury to the individuals' family members. Compl. at 3.'

                                 STANDARDS FOR DECISION

         The Tucker Act grants this court 'Jurisdiction to renderjudgment upon any claim against
the United States founded either upon the Constitution, or any Act ofCongress or any regulation
ofan executive department, or upon any express or implied contract with the United States, or
for liquidated or unliquidated damages in cases not sounding in tort." 28 U.S.C. S 1a91(a)(l).
The Act waives sovereign immunity and allows a claimant to sue the United States for monetary
damages. United States v. Milchell,463 U.S. 206,212 (1983). However, the Act itself does not
provide a substantive right to monetary relief against the United States. United States v. Testan,
424 U.5.392,398 (1976); see also Martinez v. United States,333 F.3d 1295,1302-03 (Fed. Cir.
2003) (en banc). "A substantive right must be found in some other source of law." Mitchell,463
U.S. at 216. To fulfill the juridical requirements of the Tucker Act, the plaintiff must establish
an independent right to monetary damages by identifying a substantive source of law that
mandates payment from the United States for the injury suffered. Testan, 424 U.S. at 400; see
also Ferreiro v. United States,501 F.3d 1349,l35l-52 (Fed. Cir. 2007) (quoting Fisher v.
United States,402 F.3d 1167,lI72 (Fed. Cir. 2005) (en banc in relevant part)).

        Before proceeding to the merits, the "court must satisfy itselfthat it has jurisdiction to
hear and decide a case." Hardie v. UnitedStates,36TF.3d 1288,1290 (Fed. Cir.2004) (quoting
PIN/NIP, Inc. v. Platte Chem. Co.,304 F.3d 1235,1241 (Fed. Cir. 2002)) (intemal quotation
marks omitted). When reviewing a motion to dismiss under Rule 12(bX1) for lack of subject
matter jurisdiction, the court will "normally consider the facts alleged in the complaint to be true
and correct." Reynolds v. Army & Air Force Exch. Serv.,846F.2d746,747 (Fed. Cir. 1988)



        'Altematively, Mr. Watkins requests S I ,000,000 for each year of his imprisonment,
totaling $2,500,000 as of December 19,2014. See Pl.'s Mot. at l.
(citing Scheuer v. Rhodes,4l6 U.S. 232,236 (1974)). The plaintiff bears the burden of
"alleg[ing] in his pleading the facts essential to show [subject matter] j lurisdiction," McNutt v.
Ceneral Motors Acceptance Corp. oflnd.,298 U.S. 178, 189 (1936); see also Reynolds,846
F.2d at748, and, when challenged, those jurisdictional facts must be proved by a preponderance
ofthe evidence, Thomson v. Gaskill,315 U.S. 442,446 (1942);Taylor v. United States,303 F.3d
1357,1359 (Fed. Cir. 2002); Record Steel & Constr., Inc. United States, 62 Fed. Cl. 508, 513
(z}oq.3

                                           ANALYSIS

        As a preliminary matter, Mr. Watkins may not bring claims against New York or New
York State olficials before this court. This court does not have jurisdiction to hear claims against
individuals or state governments. The "only proper defendant for any matter before this court is
the United States, not its officers, nor any other individual." Stephenson v. United States,58
Fed. Cl. 186, 190 (2003) (emphasis in original) (citing United States v. Sherwood,3l2 U.S. 584,
s88 (1e41)).

         Mr. Watkins styles his complaint as a "Brand New and Revolutionary Idealism and Class
Action Lawsuit." Compl. at 3. He does not premise this court's jurisdiction on any particular
statutory provision; rather, he raises what appears to be a false-imprisonment tort claim as a basis
lbr jurisdiction, claiming that he and the other six individuals "are illegally being held in these
credit houses, investment houses, [also known as] [p]risons" because they were "tricked" and
forced to sign documents and issue statements without a "'meeting of the minds"'or mutual
assent and without a proper offer and acceptance. Compl. at 2, 6. As the govemment correctly
notes in its motion, the Tucker Act limits this court's jurisdiction to "cases nol sounding in tort."
Def.'s Mot. at 5 (quoting Shearin v. United Srates,992F.2d 1195, 1197 (Fed. Cir. 2003)
(emphasis in original) (in tum quoting 28 U.S.C. g 1a91(aXl))). This court has no juridical
power to decide tort claims, or to "review and overtum convictions[,] or to review in detail the
facts surrounding a conviction or imprisonment." Zakiya v. United States,79 Fed. CI.231,234-
35 (2007), aff'd,277 Fed. Appx. 985 (Fed. Cir. 2008) (citing Humphrey v. United States,52Fed.
Cl. 593, 596 (2002); Lott v. United States,l l Cl. Ct. 852, 853 (1987).

        Moreover, Mr. Watkins fails to identify an applicable money-mandating statute or allege
the existence of a contract between him and the United States that would provide a basis for the
court's jurisdiction. See generally 28 U.S.C. g 1a9l(a)(1). Mr. Watkins in his complaint
expressly denies the existence ofan enforceable contract, noting that he never "consented into a
contract with any municipal agencies or legislative agencies." Compl. at 2. Moreover, in
commenting on thejurisdiction of the New York State oourts, he denigrates the need for subj ect
matter jurisdiction, noting that "subject matter jurisdiction . . . is [n]o jurisdiction [a]t all."


       rThe
             cou( generally holds the pleadin gs of pro se plaintiffs to "'less stringent standards
than formal pleadings drafted by lawyers."' Estelle v. Gamble,42g U.S. 97,106 (1976) (quoting
Haines v. Kerner,404 U.S. 519, 520 (1972) (per curiam)). "This latitude, however, does not
relieve apro se plaintiff from meeting jurisdictional requirements." Bernard v. United States,59
Fed. Cl. 497, 499 (2004), aff'd,98 Fed. Appx. 860 (Fed. Cir.2004); see also Henke v. United
States,60 F.3d 795,799 (Fed. Cir. 1995).
 Compl. at 2. Accordingly, Mr. Watkins has failed to meet his burden of establishing the court's
jurisdiction over his claims.

                                    CONCLUSION

         For the reasons stated, the govemment's motion to dismiss is GRANTED, and
 Mr. Watkins's complaint is dismissed pursuant to RCFC l2(bxl) for lack of subject matter
jurisdiction. Mr. Watkins's motion to schedule a preliminary hearing is DENIED in light of the
jurisdictional defects in his complaint. The clerk shall enter judgment in accord with this
 disposition.'

       No costs.

       It is so ORDERED.



                                                  Judge




       aMr.
             Watkins's application for leave to proceed informa pauperis is GRANTED. In his
application, Mr. Watkins avers that he has no funds in a trust fund account with the Department
ofConections. SeePl.'sAppl. to Proceed 1n Forma Pauperis at 2, ECFNo.4. In these
circumstances, pursuant to 28 U.S.C. S 1915(bX2), the clerk shall assess, and Mr. Watkins shall
make, "monthly payments of 20 percent of the preceding month's income credited to the
prisoner's account." should there be any such income so credited.